Citation Nr: 0807070	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-09 422	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits on behalf of his minor child.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs

Appellant is unrepresented


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to May 1980 
and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO special apportionment decision of 
December 2000 which determined that the appellant was not 
entitled to an apportioned share of the veteran's VA 
compensation benefits, on behalf of their minor child.  

The appellant requested the opportunity to present testimony 
in support of her claim at a personal hearing before a Member 
of the Board of Veterans' Appeals (Board).  Such a hearing 
was scheduled for December 2004.  She was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(d).  
Her claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.

In January 2005, the Board remanded the matter for additional 
procedural and evidentiary development.  Such development 
having been accomplished, the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The appellant is the mother and guardian of the veteran's 
minor child.

2.  The veteran is receiving VA disability compensation 
benefits at 100 percent disability rate.

3.  No portion of the veteran's monthly VA compensation 
benefits are currently apportioned to the appellant on behalf 
of the child.

4.  The veteran pays regular and timely Court-ordered child 
support payments to the appellant for the child's maintenance 
and support.

5.  Apportionment of the veteran's benefits would cause undue 
hardship to the veteran. 


CONCLUSION OF LAW

The criteria for apportionment of the veteran's disability 
compensation benefits have not been met. 38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 , 3.453, and 
3.458 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  However, an applicant for 
apportionment is "not seeking benefits under chapter 51, 
but, rather, is seeking a decision regarding how his benefits 
will be distributed under chapter 55."  Sims v. Nichols, 19 
Vet. App. 453, 456 (2006).  Thus a reasonable interpretation 
is that the VCAA does not apply to decisions regarding how 
benefits are paid and thus because an apportionment decision 
involves deciding how existing benefits are paid, under the 
reasoning in Sims, the VCAA would not appear to be applicable 
to apportionment adjudications.  

Nonetheless, in cases involving simultaneously contested 
claims, such as this one, the VA has additional regulatory 
responsibilities as to notification of the parties involved 
at each stage of the process.  See 38 C.F.R. § 19.100, et 
seq; 38 C.F.R. § 20.3(p).  Review of the claims file 
convinces the Board that such notification has been 
adequately accomplished, following the Board's January 2005 
remand order.

Analysis

The veteran and the appellant were married and had a child in 
September 1995; in October 2000 they were divorced.  The 
appellant was awarded custody of their child, and the veteran 
was ordered to pay monthly child support.  The appellant 
contends that in addition to the Court-ordered child support, 
she should be awarded an apportionment of the veteran's VA 
compensation benefits on behalf of their child.  The veteran 
replies that he already supports his child, that he complies 
with the Court order and goes beyond what is required, that 
the appellant is vindictive, that she fails to provide him 
with copies of doctor's bills as required by the court, among 
other failings, and that he cannot afford any reduction in 
his VA compensation benefits.

When a veteran is not residing with his or her spouse, or 
when a veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307.  The veteran is in receipt of VA 
compensation at the 100 percent level.  

VA regulations provide for two types of apportionments.  A 
'general' apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. 
Brown, 5 Vet. App. 294 (1993).  

The second type of apportionment is a 'special' apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation benefits payable may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Apportionment of more than 50 percent of the 
veteran's benefits is ordinarily considered to constitute 
undue hardship on him or her; but apportionment of less than 
20 percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a 'general' apportionment, but when special 
circumstances exist which warrant giving dependents 
additional support. 

The 'benefit-of-the-doubt' rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Under the terms of the divorce decree, the veteran is 
required to pay $382 per month to the appellant, for the 
support of their minor child.  A copy of the county case 
summary report reflects that the veteran paid this amount 
each month from 2000 until April 2003, when the monthly 
amount was increased to $389.  Although the case summary only 
covers the time period up until January 2005, it reflects 
that the veteran paid the required amount each month, without 
fail.  

An April 2002 Court order clarifies that both parents are to 
pay half of the child's non-reimbursed medical expenses and 
that the parent having the care of the child at the time of 
the doctor visit is required to provide notice and a copy of 
the doctor's bill to the other parent within twenty-four 
hours of the doctor visit.  The veteran has submitted copies 
of checks and receipts reflecting that he has paid medical 
bills pertaining to his daughter.  The April 2002 Court order 
also continues the arrangement that the appellant is the 
child's custodian, but expanded veteran's summer visitation 
period by an additional three weeks.  

In response to the Board's remand, the appellant submitted a 
financial status report dated in February 2006.  This report 
reflects that her family's expenses exceed their income by 
more than $700 a month.  Despite this discrepancy between 
income and expenses, however, she reports being behind on no 
bill payments.  According to the report, she has remarried 
and has two other children, in addition to the child who is 
the issue of this apportionment appeal.  She maintains a 
fulltime job, while her spouse works part-time only.  
Although not reflected on the financial statement, the 
appellant reported elsewhere in the file that she receives 
approximately $170 a month from Social Security on behalf of 
her child.

Review of the veteran's financial situation shows that his 
monthly income is approximately $3,374, consisting of $2709 
from the VA and $665 from Social Security; while his 
expenses, to include his child support responsibilities, 
total approximately $3,270 a month.  

After a thorough review of the evidence of record, the Board 
finds that a general apportionment under the provisions of 38 
C.F.R. § 3.450 is not warranted.  The evidence of record 
shows that at least, through January 2005, the veteran paid 
his court-ordered child support in a regular and timely 
fashion each month.  There is no reason whatsoever to 
question his statement that he continues to do so, and the 
appellant has not alleged otherwise.  Furthermore, it appears 
that he pays one-half of the child's medical bills, as 
required by the Court order, when he receives notice of them.  
Thus, the Board finds that he is in fact, reasonably 
discharging his responsibility for the child's support.  
Therefore, general apportionment is denied.

We must also consider whether the appellant is entitled to a 
special apportionment of the veteran's VA compensation 
benefits based upon financial hardship.  As set forth above, 
in such cases, where hardship is shown to exist, compensation 
benefits payable may be apportioned between the veteran and 
his or her dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  Apportionment of more than 
50 percent of the veteran's benefits is ordinarily considered 
to constitute undue hardship on him or her; but apportionment 
of less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.  38 C.F.R. § 3.451

In this regard, we note that 20 percent of the veteran's VA 
compensation benefits amounts to approximately $542 a month.  
Given his financial picture, the apportionment of this amount 
of money would constitute a financial hardship to him, as he 
does not have this amount of money left over after meeting 
his obligations every month.  

The analysis of whether a special apportionment is warranted 
involves a balancing of the financial hardship involved to 
all parties of interest.  The Board notes that the appellant 
has asserted her overall family income is inadequate to meet 
the family's expenses.  However, there has been no evidence 
presented to show that the child has been deprived of food, 
clothing, or shelter.  Thus, it is our responsibility to 
balance the financial hardship of the appellant and the child 
against the financial hardship which would be caused to the 
veteran if an apportionment of 20 percent or more of his VA 
compensation were awarded to the appellant.  In doing so, the 
Board finds that an award of a special apportionment would 
cause financial hardship to the veteran, thereby in part 
defeating the purpose of paying VA compensation to this 
particular disabled veteran.  Further, the Board finds that 
the financial hardship resulting to the appellant and the 
child through a denial of apportionment is less easy to 
define, given the variances in the financial statement 
presented by the appellant.  On balance, the Board is 
constrained to find that the appellant has not shown the 
existence of financial hardship so severe as to support an 
award of apportioned benefits, which would in turn, cause the 
veteran to suffer financial hardship himself.  Thus, the 
criteria for a special apportionment of the veteran's VA 
compensation benefits have not been met.

In conclusion, the preponderance of the evidence is against 
the appellant's claim for an apportionment of the veteran's 
VA compensation benefits on behalf of their minor child, 
under the provisions of 38 C.F.R. § 3.450 and 3.451.  The 
benefit sought must be denied.


ORDER

Apportionment of the veteran's VA compensation benefits is 
denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


